
	
		I
		111th CONGRESS
		2d Session
		H. R. 6451
		IN THE HOUSE OF REPRESENTATIVES
		
			November 29, 2010
			Mr. Ackerman
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To repeal provisions of the recently enacted health care
		  reform law that prohibit preexisting condition exclusions or other
		  discrimination based on health status for children.
	
	
		1.Short titleThis Act may be cited as the
			 Fifth Health Insurance Protects
			 America—Can't Repeal IT (HIPA–CRIT) Act.
		2.Repeal of health care
			 reform prohibition of preexisting condition exclusions or other discrimination
			 based on health status for childrenThe provisions of the Patient Protection and
			 Affordable Care Act (Public Law 111–148), insofar as such Act prohibits under
			 section 2704(a) of the Public Health Service Act (42 U.S.C. 300gg–3(a)) a group
			 health plan and a health insurance issuer offering group or individual health
			 insurance coverage from imposing any preexisting condition exclusion with
			 respect to such plan or coverage with respect to enrollees who are under 19
			 years of age, are hereby repealed, effective as of the date of the enactment of
			 this Act.
		
